Ingraham, J.
This suit was brought to enforce an instrument in the nature of a mortgage, on certain property of the defendant Plato, in favor of plaintiff, to secure the payment of notes to the amount of $10,000. After giving the instrument, defendant Plato executed a general assignment to the defendant Stone, conveying all his property, including that covered by the mortgage to plaintiff. The mortgage was stámped with a five cent stamp.
The court held it to be void under the stamp act, for want of the proper stamp to be affixed to a mortgage to secure $10,000, and dismissed the complaint with costs.